
	
		II
		111th CONGRESS
		1st Session
		S. 1066
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Schumer (for
			 himself, Mr. Roberts,
			 Mr. Sessions, Mr. Conrad, Ms.
			 Landrieu, Mr. Leahy, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to ambulance services under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Ambulance Access
			 Preservation Act of 2009.
		2.Permanent
			 retention of access to ground ambulance services in rural and urban areas under
			 the Medicare programSection
			 1834(l)(13) of the Social Security Act (42 U.S.C. 1395m(l)(13)) is
			 amended—
			(1)in the heading,
			 by striking Temporary; and
			(2)in subparagraph
			 (A)—
				(A)in the matter
			 preceding clause (i), by striking and before January 1,
			 2010;
				(B)in clause (i), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2010 after 2010; and
				(C)in clause (ii),
			 by inserting , or 6 percent if such service is furnished on or after
			 January 1, 2010 after 2010; and
				(3)in subparagraph
			 (B), by adding at the end the following new sentence: The preceding
			 sentence shall not apply to payments for services furnished on or after January
			 1, 2010.
			3.Permanent
			 retention of access to ambulance services in super rural areas under the
			 Medicare programSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended by striking and before January 1, 2010,.
		
